815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul G. HAMMONS, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 86-5828.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1987.

1
Before LIVELY, Chief Judge, RYAN, District Judge, and JOINER, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner was convicted in 1983 of two counts of first degree robbery.  He exhausted his state court remedies.  In a habeas corpus petition, he alleged that the admission of testimony of the Campbell Motel clerk denied him a fair trial.  A review of the record indicates that the district court did not err in dismissing the habeas corpus petition.


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court affirmed for the reasons stated in the district court's July 18, 1986, decision.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles F. Joiner, Senior Judge, U.S. District Court for the Eastern District of Michigan, sitting by designation